Citation Nr: 1421543	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation of 70 percent for posttraumatic stress disorder (PTSD), prior to October 9, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Clarification of Issues on Appeal

In the September 2008 notice of disagreement (NOD) and the February 2009 substantive appeal the Veteran explicitly claims entitlement to an initial evaluation of 70 percent for PTSD.  As such the Veteran will be considered to have limited his appeal to the claim of entitlement to an initial 70 percent evaluation for PTSD.  See AB v Brown, 6 Vet. App. 35, 39 (1993).  

During the pendency of the instant appeal, the RO awarded a 70 percent evaluation for PTSD and a total disability evaluation based upon individual umeployability both effective October 9, 2012.  In light of this award the Veteran's claim of entitlement to a 70 percent evaluation for PTSD is moot as of October 9, 2012.  As such, the Board will limit its discussion of entitlement to an initial evaluation of 70 percent for PTSD to the period prior to October 9, 2012.  Id. at 38-39.  


FINDING OF FACT

Prior to October 9, 2012, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, hallucinations, neglect of personal appearance and hygiene, short-term memory loss, panic attacks as often as twice a week, and difficulty adapting to stressful circumstances including work.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that he is entitled to an initial 70 percent evaluation for PTSD.  Service connection for PTSD was granted by an August 2008 rating decision that assigned an initial 30 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  This evaluation was later increased to 50 percent by a March 2012 rating decision.  And finally, as discussed above, this evaluation was increased to 70 percent by a September 2013 rating decision.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

In June 2006 the Veteran's spouse, daughter, and son submitted statements.  The Veteran's spouse discusses the fact that the Veteran has difficulty sleeping, falls off the bed when he does sleep, and is paranoid.  She also notes the Veteran's symptoms cause problems at work.  The daughter says she thinks the Veteran has anxiety attacks or flashbacks.  The son notes that the Veteran paces the house multiple times at night.  

R.E.G., a person who has known the Veteran for approximately twenty years, submitted a statement in June 2006.  In the statement he says the Veteran has mood swings, anxiety, and depression, isolates himself, and exhibits anger.  R.E.G. indicates that these symptoms affect the Veteran's work performance and family life.  

In June 2006 the Veteran submitted two statements.  In them he indicates he has violent dreams and nightmares, trouble falling and staying asleep, depression, panic attacks, uncontrollable anger, a desire to avoid others, and a desire to avoid fireworks because of the memories they bring back.  Additionally, in one of the statements, the Veteran does not directly say he has suicidal ideation but he makes the statement "[s]ometimes I wonder why I wake up and just don't die in my sleep."

The record includes a report of a May 2007 private psychological evaluation.  The examiner notes the Veteran had frequent anxiety attacks and nightmares.  The Veteran said that lights flashing in his window at night cause him to think about Viet Cong flares and that flashbacks or anxiety attacks have caused him to wreck his care on multiple occasions.   The Veteran also reported that he had visual hallucinations, heard voices, and had suicidal ideation.  His desire to be away from others is noted to have affected his work and his relationship with his children.  Some short term memory problems are also indicated.    

In October 2007 the Veteran's work supervisor submitted a statement.  He notes that he has known the Veteran since 1988 and has been his supervisor since 1995.  He goes on to say that during that time he has seen the Veteran's confidence and ability to handle even the simplest situations diminish.   The Veteran is reported to appear nervous and unsure of himself and have lapses in his ability to concentrate or remember simple situations or items.  

The Veteran had another private psychological evaluation in June 2008.  The examiner noted the Veteran's behavior, appearance, and hygiene was appropriate.  His orientation and speech was within normal limits.  Further, thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.   Affect and mood was abnormal with near continuous depressed mood.   Mild memory impairment such as forgetting names, directions, and recent events was indicated.  Other symptoms noted by the examiner include anxiety with panic attacks more than once a week, anger, isolation, detachment, flashbacks, sleep trouble, and crying spells.  These symptoms are said to cause difficulty with Veteran's work and person relationships.  The Veteran reported occasionally thinking it would be better if he was dead; however, he denied any active plans of suicide.   Symptoms the examiner specifically noted the Veteran did not have at the time of the examination include delusions, hallucinations, obsessional rituals, and homicidal ideation.  

In September 2008 the Veteran had a walk-in mental health consult at the Oklahoma City, VAMC.  The report of the consultation notes the Veteran was having difficulties with sleep and anxiety.  The examiner states the Veteran presented alert, appropriately oriented, and appropriately groomed.  The Veteran denied hallucinations and his thought process appeared clear and coherent with no delusions.  He also denied suicidal ideation but stated he recently felt he was a burden to his family and that he may be better off dead.  Additionally, the Veteran did not evidence psychomotor problems or agitation.  Other symptoms noted by the examiner include nightmares, memory loss, paranoia, and flashbacks.  

The Veteran was provided a VA examination in September 2009.  The VA examiner reported the Veteran was mildly disheveled, his grooming was marginal, and his personal hygiene appeared fair.  He was fully oriented.  His mood was depressed and he appeared sad.  The Veteran noted significant problems with memory and concentration.  He showed no evidence of a thought disorder.  He denied delusions, suicidal ideation, and homicidal ideation.  He also denied hallucinations but admitted he sometimes thinks he sees someone out of the corner of his eye when he is mowing the lawn.  

In November 2009 the VA received a letter from the Veteran discussing his PTSD symptoms.  He notes that he has had to miss work because of his PTSD symptoms.  Further, he indicates that he has hallucination and that he has been in multiple car accidents that he says were caused by his PTSD.  

In June 2010 the Veteran testified before the Board at a hearing at the RO in Muskogee, Oklahoma.  At the hearing the Veteran said nightmares cause him restless sleep in which he sometime wakes up choking or hitting his wife.  Other times he wakes up having fallen out of bed.  He indicated both homicidal and suicidal ideation.  Other symptoms he noted included short-term memory loss and flashbacks triggered by living near an Air Force base.  

In August 2010 P.G. submitted a statement describing her observations of the Veteran's symptoms.  She first notes that she has known the Veteran for over 20 years through work; however, she indicates that she knows little of the Veteran's personal life because he is quiet and reserved.  P.G. says the Veteran prefers to work alone, sometimes has a hard to understand speech pattern, and a demure demeanor.  She has observed that he reacts strongly to loud, sudden noises, as if he has been placed in a violent situation.  

The Veteran was provided another VA examination in March 2011.  The VA examiner reported the Veteran came to the interview casually dressed wearing very soiled pants and shirt, appearing disheveled and poorly groomed.  His personal hygiene also appeared poor and he noted that he only takes a bath approximately once per week at the urging of his wife.  He was fully oriented but his affect appeared restricted and mood appeared depressed.  He showed no signs of a thought disorder.  The Veteran indicated he had problems with memory, concentration and nightmares.  The examiner noted the Veteran has panic attacks twice a week and suicidal ideation.

Additionally, the claims file includes treatment records from as far back as 2008 to October 2012, some of which are for psychological treatment.  The picture painted by these treatment records is similar to that painted by the examinations and statements just discussed.  For that reason the Board will not go into further detail about the treatment records.  

Also of record are the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores range from 50 to 65 throughout the appeal period.  May 2007 Private Psychological Evaluation, June 2008 Private Psychological Evaluation, September 2009 VA Examination, March 2011 VA Examination.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Additionally, a GAF score between 61 and 70 is indicative of "mild" symptoms or some difficulty in social, occupational, or school functioning (occasional truancy, or theft within the household).  See DSM-IV.  Therefore, the Board observed that at times the Veteran's GAF scores have reflected serious symptoms that are consistent with an evaluation of 70 percent.  

Following review of the evidence of record, the Board concludes that an initial evaluation of 70 percent, but no more, is warranted for PTSD.  Treatment records and examination reports indicate that the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas.  These symptoms include suicidal ideation, hallucinations, neglect of personal appearance and hygiene, short-term memory loss, panic attacks as often as twice a week, and difficulty adapting to stressful circumstances including work.  

The record for this time period shows the Veteran has suicidal ideation.  The Veteran has both directly and indirectly indicated he has suicidal ideation.  June 2006 Veteran's Statement, June 2010 Board Hearing Transcript.  Additionally, multiple examiners have noted suicidal ideation.  May 2007 Private Psychological Examination, September 2008 VA Mental Health Consultation Report, March 2011 VA Examination.  The record also indicates the Veteran has hallucinations.  May 2007 Private Psychological Evaluation, September 2009 VA Examination, November 2009 Veteran's Statement.  Both the September 2009 and March 2011 VA examiners commented on the Veteran's marginal grooming and his fair to poor hygiene.  The Veteran even admitted to the March 2011 examiner that he only bathes once a week at the urging of his wife.  Further, panic attacks and memory problems are mentioned regularly throughout the examination reports.   June 2008 Private Psychological Evaluation, September 2008 VA Mental Health Consultation Report, September 2009 VA Examination, March 2011 VA Examination.  Finally, the statement of the Veteran's supervisor shows the Veteran has difficulty adapting to stressful circumstances at work.  The supervisor notes over time the Veteran confidence and ability to handle even the most simple situations has diminished, that the Veteran often appears nervous and unsure of himself, and this results in an inability to concentrate or remember simple situations or items.  October 2008 Supervisor's Statement.  This demure work demeanor is confirmed by the August 2010 statement of P.G., the Veteran's coworker.

Upon review of the totality of the evidence and resolving any doubt in favor of the Veteran, the Board concludes that the Veteran PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas such as, suicidal ideation, hallucinations, neglect of personal appearance and hygiene, short-term memory loss, panic attacks as often as twice a week, and difficulty adapting to stressful circumstances including work.  The evidence shows some of these symptoms existed throughout the appeals period.  As such, the Board finds that a 70 percent evaluation is warranted prior to October 9, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


ORDER

Prior to October 9, 2012, an initial rating of 70 percent is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


